Title: To George Washington from Jonathan Trumbull, Sr., 30 October 1775
From: Trumbull, Jonathan Sr.
To: Washington, George

 

Sir
Lebanon [Conn.] 30th Octo. 1775

I have received your two last favours, and thankfully accept the early intelligence given by that of the 24th instant with the deposition therein transmitted to me. On this Occasion I ask your favour to recommend and send to me a Skilful Engineer, if one can be spared, to view the Situation and Circumstances of our Port of New London, to consider and direct the most eligible manner of fortifying the same, whether by fixed or floating Batteries, & to make proper Estimates of the Expence.
Our Gentlemen sent to represent this Colony at the Conference with the Committee from the Honble General Congress are returned and given me a verbal Account of the proceedings and Report thereon—The want of Time prevented their bringing a Copy—please to forward One to me by this Opportunity.
The Commissary General hath been very sick with the Dysentery since his coming Hither, by divine Goodness he is in a good way of Recovery—Hope he will be able to return as soon as may be with safety to his Health. I am, with great Esteem and Regard Sir—Your most Obedient Humble Servant

Jonth. Trumbull

